ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                     )
                                                )
DooleyMack Constructors                         )     ASBCA No. 58595
                                                )
Under Contract No. NAFB5-11-C-0116 eta!. )

APPEARANCE FOR THE APPELLANT:                         Mr. Neil Freshour
                                                       Vice President

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Tyler L. Davidson, JA
                                                       Trial Attorney

                                ORDER OF DISMISSAL

       The dispute which is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event that the
settlement is not consummated. Any request to reinstate the subject appeal must be filed
within 30 days of the date ofthis Order.




                                              ~~
      Dated: 15 January 20 14



                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58595, Appeal of DooleyMack
Constructors, rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals